Citation Nr: 0800838	
Decision Date: 01/09/08    Archive Date: 01/22/08	

DOCKET NO.  05-31 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of frostbite of both feet. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of frostbite of both hands.   

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.   

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vertigo. 

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from July 1944 to 
April 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In a rating decision of September 2003, the RO denied 
entitlement to service connection for frostbite of both feet, 
frostbite of both hands, post-traumatic stress disorder, 
sinusitis, a low back disability, migraine headaches, and 
vertigo.  The veteran voiced no disagreement with that denial 
of benefits, which has now become final.  Since the time of 
the September 2003 rating decision, the veteran has submitted 
additional evidence in an attempt to reopen his claims.  The 
RO found such evidence neither new nor material, and the 
current appeal ensued.  



FINDINGS OF FACT

1.  In a decision of September 2003, the RO denied 
entitlement to service connection for frostbite of both feet, 
frostbite of both hands, post-traumatic stress disorder, 
sinusitis, a low back disability, migraine headaches, and 
vertigo.  

2.  Evidence submitted since the time of the RO's September 
2003 decision denying entitlement to service connection for 
the disabilities at issue does not relate to an unestablished 
fact, and is of insufficient significance to raise a 
reasonable possibility of substantiating the veteran's 
current claims.  


CONCLUSIONS OF LAW

1.  The decision of the RO in September 2003 denying the 
veteran's claims for service connection for frostbite of both 
feet, frostbite of both hands, post-traumatic stress 
disorder, sinusitis, a low back disability, migraine 
headaches, and vertigo is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the time of the RO's September 
2003 decision denying entitlement to service connection for 
frostbite of both feet, frostbite of both hands, post-
traumatic stress disorder, sinusitis, a low back disability, 
migraine headaches, and vertigo is new, but not material, and 
insufficient to reopen the veteran's claims.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for the 
residuals of frostbite of both feet and both hands, as well 
as for post-traumatic stress disorder, sinusitis, a low back 
disability, vertigo, and migraine headaches.  In pertinent 
part, it is contended that the veteran's frostbite of the 
feet and hands, post-traumatic stress disorder, sinusitis, 
low back disability, and migraine headaches had their origin 
during the veteran's period of active military service.  It 
is further contended that the veteran's vertigo is in some 
way proximately due to, the result of, or aggravated by his 
service-connected hearing loss and tinnitus.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2007).  However, if the claimed stressor is not combat-
related, the veteran's lay testimony regarding the inservice 
stressor is insufficient, standing alone, to establish 
service connection, and must be corroborated by credible 
evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the Court of Appeals 
for Veterans Claims (Court) has also held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  38 C.F.R. §§ 3.310(a)(b) (2007); 
see also Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R.§ 3.156(a).  The revised version of 
38 C.F.R.§ 3.156(a) is applicable to claims filed on or after 
August 29, 2001.  Here, the veteran's application to reopen 
his previously denied claims for service connection was 
received in March 2004, and, as such, the "amended" version 
of 38 C.F.R.§ 3.156(a) applies to his claims.  See 
38 C.F.R.§ 3.156(a) (2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the prior September 2003 
rating decision, it was noted that the veteran exhibited no 
current residuals of frostbite of either hand or either foot.  
Moreover, the veteran had not received a diagnosis of post-
traumatic stress disorder.  Sinusitis, a low back disability, 
migraine headaches, and vertigo were reported as not shown in 
service, or on service separation examination in April 1946.  
Significantly, VA examinations conducted in August 2003 
showed no evidence of any residuals of frostbite of the hands 
or feet, or of post-traumatic stress disorder, sinusitis, a 
low back disability, vertigo, or migraine headaches.  Based 
on such evidence, the RO denied entitlement to service 
connection for the disabilities at issue.  That determination 
was adequately supported by and consistent with the evidence 
then of record, and is now final.

Evidence received since the time of the RO's September 2003 
decision, consisting exclusively of private outpatient 
treatment records and examination reports, and a copy of an 
article from the University of Pittsburgh (Pennsylvania) 
Department of Neurosurgery, while "new" in the sense that it 
was not previously of record, is not "material."  At the time 
of the prior rating decision in September 2003, it was 
apparent that the majority of the veteran's service medical 
records were unavailable, in that such records had apparently 
been destroyed in a fire at the National Personnel Records 
Center in 1973.  The sole remaining service medical record 
consisted of the veteran's service separation examination, 
which was entirely negative for any of the disabilities then 
at issue.  The Board notes that, at the time of a VA 
psychiatric examination in August 2003, it was noted that the 
veteran did not meet any of the criteria for post-traumatic 
stress disorder or any other mental illness.  An additional 
VA medical examination conducted at that same time was 
negative for any evidence of residuals of frostbite of the 
hands or feet, finding only age-related degenerative changes 
in the hands and feet, in conjunction with diffuse 
onychomycosis which, it was felt, was too diffuse to be 
attributed to frostbite injury.  Significantly, a VA 
audiometric examination conducted in August 2003 was entirely 
negative for any complaint or diagnosis of vertigo.  Recently 
submitted private treatment records show only current 
treatment for what appear to be acute episodes of headaches 
and lightheadedness, with no documented evidence of any 
chronic disability.  While it is true that, based on such 
evidence, the veteran apparently suffers from osteoarthritis 
of his thoracic spine, there is no indication that, at 
present, he experiences any chronic disability of the lumbar 
spine.  In point of fact, there currently exist no clinically 
identifiable residuals of frostbite of the feet or hands, or 
of post-traumatic stress disorder, sinusitis, a low back 
disorder, vertigo, or migraine headaches.  Under the 
circumstances, the Board is of the opinion that evidence 
submitted since the time of the RO's September 2003 decision 
does not constitute new and material evidence sufficient to 
reopen the veteran's previously-denied claims.  This is to 
say that, by itself, or when considered with previous 
evidence of record, the newly-received evidence does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claims.  Accordingly, the veteran's appeal as to 
the issues of service connection for the disabilities at 
issue must be denied.

In reaching this determination, the Board wishes to make it 
clear that it is cognizant of its heightened obligation to 
explain its findings and conclusions, and to carefully 
consider the benefit of the doubt doctrine, in cases such as 
this, where the majority of the veteran's service medical 
records are presumed destroyed or are otherwise unavailable 
through no fault of the veteran.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  In the case at hand, however, 
there simply exists no evidence that the veteran suffers from 
any of the disabilities at issue, or, alternatively, if any 
such disability exists, there is no evidence relating it to 
service.  Accordingly, service connection must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C. F. R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession pertaining to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence in March 2004 and April 2005.  In 
those letters, VA informed the veteran that, in order to 
reopen his previously-denied claims, new and material 
evidence was needed.  VA also told the veteran that, in order 
to substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, as well as a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006) which established new requirements 
regarding the VCAA notice in reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter which describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection which were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue which was a specified basis for the 
last final disallowance).  While the letters in this case 
were not as comprehensive as might be desired, it is clear 
that the appellant has been apprised of the information 
necessary to reopen his previously-denied claims.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him it 
had a duty to obtain any records held by any federal agency.  
It also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records which were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself, and submit them to VA.  He was told 
to submit any evidence in his possession pertaining to his 
claims.  It is also noted that since the claims remain final 
and the appeal is being denied, any questions regarding the 
rating and effective aspects of the claims are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained available service medical 
records, as well as VA and private treatment records and 
examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for the residuals of frostbite of both feet is 
denied.

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for the residuals of frostbite of both hands is 
denied.  

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder is denied.

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for sinusitis is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for a low back disability is denied.

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for vertigo is denied.

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for migraine headaches is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


